DETAILED ACTION
	
Introduction
Claims 1-6, 8-13, and 15-22 are pending. Clams 1, 6, 8, 15, and 21-22 are amended. Claims 7 and 14 are previously cancelled. No claims are added. This Office action is in response to Applicant’s request for reconsideration after non-final rejection filed on 2/14/2022. 

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claims 1-20 based on nonstatutory double patenting
Examiner previously rejected claims 1-20 on the grounds of non-statutory double patenting because claims 1-6, 8-13, and 15-20 of the present application are not patentably distinct from claims 1-20 of U.S. Patent No. 10,523,531. In response, Applicant requests that the rejection be held in abeyance until allowable subject matter is identified. Examiner agrees to hold the rejection in abeyance. 
Rejection of claims 1, 8, and 15 under 35 U.S.C. 103
Applicant has amended claims 1, 8, and 15 to recite steps directed to: receiving a service request that includes one or more characteristics of the requested service, wherein the one or more characteristics include QoS requirements; generating a second code by converting the characteristics to the second code, comparing the second code to the plurality of codes, and determining, based on the comparing, that the second code matches a first code associated with both the first and second API records. Applicant now argues that the combination of Vandikas and Ottavi does not teach claims 1, 8, and 15 as amended. Examiner agrees. However, the 

Claim Objections
Claim 6 recites the limitation “wherein providing the one or more APIs to the selected [sic] to the SDN includes indicating the sequence of the one or more APIs….” However, this limitation has a severe grammatical issue. Examiner assumes, for purposes of examination, that the language of claim 6 is intended to mirror the language of claims 13 and 20. 

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,523,531.
In the instant case, claims 1-6, 8-13, and 15-20 of the present application are not patentably distinct from claims 1-20 of U.S. Patent No. 10,523,531 because they merely omit limitations found in claims 1-20 of U.S. Patent No. 10,523,531 and are therefore obvious in view 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim Rejections: 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. – The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6, 8-13, and 15-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1, 8, and 15 recite both “attributes” of a network service and “characteristics” of a network service, but it is not clear how attributes of a network service differ from characteristics of a network service. 
In addition, claims 1, 8, and 15 recite two comparing steps: a first comparing step in which a plurality of codes are compared against a respective code included in each of a plurality of API records, and a second comparing step in which a second code is compared to the plurality of codes. However, it is not clear why the first comparing step involves comparing the plurality of codes against the respective code included in each of the plurality of API records, while the second comparing step involves comparing the second code against each of the plurality of codes instead of comparing the second code against the respective code included in each API record to mirror the first comparing step. 
The plurality of codes represent desired attributes of a network service, and the second code represents desired characteristics of a network service, while the respective code included in each API record represents the attributes or characteristics of the network service implemented by the respective API record. Thus, comparing the plurality of codes against the respective code included in each API record achieves the beneficial result of identifying the API records that have the desired attributes. However, comparing the second code (which represents desired 

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 12-13, 15, and 19-22 are rejected under 35 U.S.C. 103 because they are unpatentable over Vandikas (US 2013/0013444) in view of Ottavi (US 2009/0049444) and Knauerhase (US 2004/0236633).
Regarding claims 1, 8, and 15, Vandikas teaches a system, comprising: one or more processors configured to: identify a plurality of sets of attributes associated with one or more network services provided by a software-defined network (SDN) (The system identifies a set of constraints associated with each of a plurality of service templates 102. See par. 57; fig. 1); compare the plurality of sets of attributes to a plurality of application programming interface (API) records that are each associated with a respective set of APIs, the API records each including a respective set of attributes (The system compares each set of constraints to a plurality of sets of attributes, each set of attributes being associated with a particular service description 108 stored in a service database 106. See par. 57; fig. 1); determine, based on the comparing, that a first API record and a second API record, of the plurality of API records, include a same 
However, Vandikas does not teach determining a respective identifier associated with each attribute of the plurality of sets of attributes; generating a plurality of codes that each correspond to a respective set of attributes of the plurality of sets of attributes, wherein a particular code for a particular set of attributes, of the plurality of sets of attributes, includes the respective identifiers associated with the attributes of the particular set of attributes. In addition, Vandikas also does not teach that using the generated plurality of codes instead of the plurality of sets of attributes during the first comparing step, the first determining step, and the selecting step. Nonetheless, Ottavi teaches a service request execution system whereby the system receives a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vandikas so that the system determines an identifier associated with each attribute, generates a plurality of correlation codes that each correspond to a set of identifiers, and so that the first comparing step, the first determining step, and the selecting step use the plurality of correlation codes instead of the respective sets of attributes, because doing so reduces the number of comparison steps that must be performed to determine whether a resource description matches the selection criteria. 
In addition, Vandikas does not teach generating a second code based on the characteristics of the requested network service, wherein generating the second code includes converting at least a portion of information included in the request to the second code. Vandikas also does not teach using the generated second code instead of the characteristics of the requested network service, and the plurality of codes instead of the respective sets of attributes during the second and determining steps.1 
However, as indicated in the preceding paragraph, Ottavi teaches a service request execution system whereby the system receives a request associated with a plurality of attributes, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vandikas so that the system determines an identifier associated with each characteristic and generates a second correlation code that corresponds to a set of identifiers, and so that the second comparing and determining steps use the second correlation code instead of the constraints included in the service execution request, and the plurality of correlation codes instead of the respective sets of attributes, because doing so reduces the number of comparison steps that must be performed to determine whether a resource description matches the selection criteria specified in the service execution request. 
Lastly, Vandikas and Ottavi do not teach wherein the one or more characteristics include Quality of Service (“QoS”) requirements. However, Knauerhase teaches a service provisioning system whereby a service consumer sends to a service registry a service request describing required and/or desired characteristics of a service (i.e., quality of service, cost restrictions, security, or service level agreements, etc.), and whereby the service registry selects a service having the required and/or desired characteristics. See par. 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vandikas and Ottavi so that the characteristics include a required quality of service, because doing so allows the system to select a service description of a service that is able to meet a quality of service requirement of the user.   
Regarding claims 5, 12, and 19, Vandikas and Ottavi teach wherein generating the particular code for the particular set of attributes comprises: concatenating the respective identifiers associated with the attributes included in the particular set of attributes, the particular code including the concatenated respective identifiers (Ottavi teaches receiving a request associated with a plurality of attributes, determining identifiers for each of the plurality of attributes, and generating a correlation code by concatenating the plurality of identifiers. See par. 46, 54. It would have been obvious to modify the system of Vandikas to incorporate these features of Ottavi for the reasons provided above with respect to claim 1).
Regarding claims 6, 13, and 20, Vandikas teaches wherein selecting the first API record includes determining a sequence of the one or more APIs; and wherein providing the one or more selected APIs to the SDN includes indicating the sequence of the one or more APIs, wherein indicating the sequence of the one or more APIs enables the SDN to implement the one or more APIs in the determined sequence (The services of the composite service are executed in a specified sequence. See par. 27). 
Regarding claims 21 and 22, Vandikas and Ottavi teach wherein the code associated with the first and second API records is different than: a first API identifier associated with the first API record, and a second API identifier associated with the second API (Vandikas teaches that the identifier of a service description 108 is merely a name of the service that corresponds to the service description. See par. 99. For instance, the identifier of a first service description 108a may be service “A,” while the identifier of a second service description 108b may be service “B.” See fig. 1. Vandikas further teaches that the attributes of a service description are parameter names, types, return values, service type (session initiation protocol (SIP), web service, etc.), service availability (i.e., online, offline, available, unavailable, etc.), and service endpoint 
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 because they are unpatentable over Vandikas, Ottavi, and Knauerhase, as applied to claims 1, 8, and 15 above, in further view of Kanakarajan (US 10,063,415).
Regarding claims 2, 9, and 16, Vandikas, Ottavi and Knauerhase do not teach wherein the first API record includes a completed API chain corresponding to the requested network service, and wherein selecting the first API record further includes selecting the completed API chain as the first API record. However, Kanakarajan teaches a system for using pre-configured service chains whereby in response to receiving a request for a network service, the system identifies a pre-configured service chain  that implements the requested network service. See col. 2, ln. 16-37. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vandikas, Ottavi and Knauerhase so that the service description 108a includes a pre-configured service chain because doing so allows the system to use a composite service as a consistent service, thereby offering greater flexibility to chain services. 
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 because they are unpatentable over Vandikas, Ottavi and Knauerhase, as applied to claims 1, 8, and 15 above, in further view of Darji (US 2016/0149825).
Regarding claims 3, 10, and 17, Vandikas, Ottavi and Knauerhase do not teach wherein the network service is a first network service, wherein the one or more processors are further configured to: store the first API record in a repository, the first API record being used to provide the one or more APIs for a subsequent request for a second network service having the same attributes as the first network service. However, Darji teaches a system for constructing reusable services whereby a newly constructed service and its corresponding service description may be published to a resource-provisioning link registry for future use by another service with parameters and constraints that match the service attributes included in the service description of the newly constructed service. See par. 12-13. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vandikas, Ottavi and Knauerhase so that the newly constructed composite service and its corresponding service description are published to the service database for future use by other services with constraints that match the attributes of the newly constructed composite service, because doing so allows the newly constructed composite resource to be reused by other services, thereby reducing the time required to create the other services. 
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 because they are unpatentable over Vandikas, Ottavi and Knauerhase, as applied to claims 1, 8, and 15 above, in further view of Sharma (US 2012/0254899).
Regarding claims 4, 11, and 18, Vandikas, Ottavi and Knauerhase do not teach wherein selecting the first API record comprises: receiving a request to modify the network service; determining that an existing API chain exists for the network service; and modifying, based on the request to modify the network service, the existing API chain to create an updated API chain. However, Sharma teaches a system that receives a request for a composite service, retrieves an existing composite service container in response to the request, modifies the existing composite service container based on the request, and stores the modified composite service container for reuse. See par. 73. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vandikas, Ottavi and Knauerhase so that the system receives a request to modify a composite service, retrieves an existing composite service description in response to the request, modifies the existing composite service description based on the request, and stores the modified composite service chain for future reuse, because doing so facilitates efficient reuse of services and/or composite services. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner interprets the limitation “generating a second code based on the characteristics of the requested network service, wherein generating the second code includes converting at least a portion of information included in the request to the second code” to mean that the system generates the second code exactly as it generates the other codes, i.e., by determining a respective identifier associated with each of the characteristics included in the request, and including the respective identifiers in the second code.